                                                                                  May 18, 2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HEDGEYE RISK MANAGEMENT, LLC,

                               Plaintiff,
                                                            21-cv-3687(ALC)
               -against-
                                                            ORDER
 DARIUS DALE,

                               Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       The Court adjourns the May 24, 2021 telephone conference to May 24, 2021 at 4:00 p.m.

The Parties should contact the Court at 1-888-363-4749 (access code: 3768660).

SO ORDERED.


Dated: May 18, 2021                         ___________________________________
       New York, New York                              ANDREW L. CARTER, JR.
                                                        United States District Judge
